Citation Nr: 0111101	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-00 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 RO rating decision that denied an increased 
evaluation for the veteran's PTSD (rated 50 percent under 
diagnostic code 9411).  The veteran submitted a notice of 
disagreement in September 1999, and the RO issued a statement 
of the case in September 1999.  The veteran submitted a 
substantive appeal in November 1999.

REMAND

Initially, the Board is of the opinion that it would be 
desirable to clarify representation and accord the veteran an 
opportunity to designate a new representative.  A power of 
attorney was executed to The American Legion in July 1984.  
In November 1999 George H. Thompson, Attorney at Law, 
requested a copy of the veteran's VA claims file.  It was 
indicated that he was representing the veteran in an action 
against a coal company.  On January 10, 2000, The American 
Legion withdrew as the veteran's representative.  There is no 
record of the veteran withdrawing the power of attorney to 
The American Legion or of the reason that the American Legion 
withdrew representation.  On January 13, 2000, the RO sent 
the claims folder to the Board for review and sent a copy of 
the 90 day letter to the veteran to Mr. Thompson's law firm.  

As regards the medical evidence, the Board is of the opinion 
that further development is also desirable.  On a VA 
psychiatric examination in November 1997, the examiner noted 
diagnostically that the veteran had moderate PTSD.  However, 
an associated panic disorder and major depression were also 
diagnosed and a GAF score of 40 was assigned.  A GAF score of 
40 is indicative of the inability to engage in gainful 
employment.  

On VA psychiatric examination in June 1999, PTSD and panic 
attacks secondary to PTSD were diagnosed.  A GAF score of 55 
was assigned.  A GAF score of 55 is not incompatible with the 
currently assigned 50 percent rating.  The examiner 
commented, however, that the veteran's symptom picture had 
not changed since the last compensation examination and there 
had not been any improvement.  He noted that the veteran was 
having daily panic attacks and that the panic attacks were 
severe.  As regards the June 1999 VA examination, the Board 
cannot reconcile the GAF score with the above-noted comments 
of the examiner.  

The case is remanded for the following action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his PTSD since 
June 1999, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the extent and severity of his PTSD.  The 
claims folder including a copy of this 
Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  The RO must give the 
examiner a copy of the current rating 
criteria for evaluating psychiatric 
disorders.  The examiner should comment 
as to the presence or absence of each 
symptom and finding required for 
disability ratings from zero to 100 
percent, and where present, the frequency 
and severity thereof.  The examiner 
should report the symptoms and findings 
in conjunction with the VA rating 
criteria, as distinguished from using GAF 
scores, in view of the above-noted 
incongruities between GAF scores and 
clinical findings in the prior clinical 
examinations.  

3.  The RO should ascertain from the 
veteran whether George H. Thompson, 
Attorney at Law, is also representing him 
in his appeal to the Board.  If so, the 
appropriate power of attorney should be 
executed and the private attorney should 
be provided an opportunity to offer 
argument in his behalf.  If not, inquiry 
should be made of the veteran as to 
whether he wishes to designate another 
veterans' service organization to 
represent him in this appeal (other than 
The American Legion).  If so, an 
appropriate power of attorney should be 
executed and the designated service 
organization should be provided an 
opportunity to offer argument in the 
veteran's behalf.  

4. The RO should thereafter review the 
claims folder and ensure that the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.

5.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains to any extent 
adverse to the veteran, he and his 
representative, if any, should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to ensure due process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




